July 20, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line Applicant uses the language ““having the following features”. The phrase is not typical claim language for the preamble of a claim.  Applicant should replace “having the following features” with - - comprising - -.  This same language (or a variation of it) exists in the dependent claims 2-11 as well.  Just as suggested for claim 1, Applicant should correct claims 2-11 in a similar manner
In claim 1, line 4, “the upper side” lacks antecedent basis.  On lines 8-9, “the upper side of the base member” lacks antecedent basis.  On line 15, “the upholstered seat surface” lacks antecedent basis.  On line 16, “the area of the slot structure” lacks antecedent basis.  
In claim 5, lines 7-8, “the horizontal axis” lacks antecedent basis.  Claim 5 depends from 3.  However, the “vertical axis” is not defined until claim 4.
In claim 6, lines 4-5, “the upholstered upper side” lacks antecedent basis. 
In claim 8, lines 5-7, “the connecting area” (2 instances) lacks antecedent basis.
In claim 9, line 4, “the connecting area” (2 instances) lacks antecedent basis. On line 5, “the vertical hinge device” lacks antecedent basis. On lines 8 and 10, “the hinge device” (2 instances) lacks antecedent basis.  On line 9, to what is “its” referring?  The use of pronouns in claim language is not recommended and Applicant should use the actual term or name of the part that has been used previously in the claim(s).  On lines 10-11, “the sitting surface” lacks antecedent basis.  Claim 9 appears to define how the “guide member” and the “backrest member” are moved from the position shown in Figures 2, 4, 5B-5C, and 6 to the position of the “guide member” and backrest member that is shown in Figures 1 and 3-4, 5A, 5D, and 7-8B.  However, when reading the claim, the Examiner does not understand how that is accurately defined in claim 9, especially with all of the 12/2nd problems that exist in claim 9.
The aforementioned problems render the claims vague and indefinite. The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7-8, and 10-11, so far as understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (U.S. Patent Application Publication No. 2012/0248835 A1).

    PNG
    media_image1.png
    190
    322
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    188
    189
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    171
    328
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    159
    267
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    188
    323
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    165
    192
    media_image6.png
    Greyscale

As for claim 1, Williams teaches a pieceseating furniture has at least one backrest member 104 with an upholstered backrest surface, which can be positioned in various positions on the upper side of the base member, a slot structure (see Figures 1A-1B, 2, 4-8, and 12) is provided in the padded seat surface of the base member, which penetrates the padded seat surface, and d. a guide member 144  is connected to the backrest member which projects through the upholstered seat surface in the area of the slot structure.
As for claims 7-8, Williams teaches that the slot structure has at least one connection area in which at least three individual slots are brought together; the slot structure has at least two slots which cross in the connecting area, so that at least four individual slots  are brought together in the connecting area (see Figures 7 and 12 where the slots are shown converging on one another).
As for claim 10, Williams teaches that the guide member 308 is immovably attached to the backrest member.
As for claim 11, Williams teaches that  the upper side of the base member  is substantially square.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. Patent Application Publication No. 2012/0248835 A1) in view of KASHIMA HIROSHI et al. (EP 0701792 A1).
Williams teaches the structure but does not teach that the guide member is fastened in an articulated or movable manner to a fastening surface of the base member by at least one hinge device.

    PNG
    media_image7.png
    197
    281
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    194
    284
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    147
    295
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    161
    237
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    346
    442
    media_image11.png
    Greyscale

However, KASHIMA HIROSHI et al teach the concept of a guide member 50 that is fastened in an articulated or movable manner to a fastening surface of a base member by at least one hinge device; the guide member 50 is attached to the fastening surface so as to be rotatable about a vertical axis of rotation by of the hinge device; the guide member being attached fixedly to the backrest member such that the guide member and the backrest member are moved in fixed relative position to each other when the guide member is rotated about the vertical axis, the hinge device being capable of being attached to the base plate. It would have been obvious and well within the level of ordinary skill in the art to modify the piece of furniture, as taught by Williams, to include a guide member that includes a hinge device, as taught by KASHIMA HIROSHI et al, since it would allow the backrest to be moved to different positions and to be adjusted to accommodate different comfort needs of various users of the piece of furniture.

Claims 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (U.S. Patent Application Publication No. 2012/0248835 A1) in view of Nguyen et al (U.S. Patent No. 8,721,000 B2).
Williams teaches the structure substantially as claimed but does not teach that the guide member is fastened in an articulated or movable manner to a fastening surface of the base member by at least one hinge device.

    PNG
    media_image12.png
    169
    552
    media_image12.png
    Greyscale

However, Nguyen et al teach the concept of a guide member having that is fastened in an articulated or movable manner to a fastening surface of a base member by at least one hinge device; the guide member is attached to the fastening surface so as to be rotatable about a horizontal axis of rotation by the hinge device; the hinge device being capable of being attached to the base plate. It would have been obvious and well within the level of ordinary skill in the art to modify the piece of furniture, as taught by Williams, to include a guide member that includes a hinge device, as taught by Nguyen et al, since it would allow the backrest to be moved to different positions and to be adjusted to accommodate different comfort needs of various users of the piece of furniture and convert the piece of furniture into different modes of use.

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/            Primary Examiner, Art Unit 3636